          Case 1:18-cr-00567-VSB Document 96 Filed 05/09/19 Page 1 of 5




May 9, 2019
                                                                          Jonathan B. New
                                                                          direct dial: 212.589.4650
                                                                          jnew@bakerlaw.com

VIA ECF

Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    United States v. Christopher Collins, et al., No. 18-cr-567 (VSB) (S.D.N.Y.)

Dear Judge Broderick:

       We are counsel for Defendant Christopher Collins in this matter and write regarding the
Court’s May 1, 2019 Order, ECF No. 84. Specifically, we believe that items 17 and 24 raise pure
questions of law and submit the below responses to aid the Court’s consideration of the pending
discovery motions.

       17)     Does Representative Collins have the power to waive his Speech or Debate
               privilege?

       As an initial matter, there has been no suggestion by the Government that Representative
Collins has waived the Speech or Debate privilege (if that is even possible). Indeed, he has
steadfastly asserted the privilege in his interactions with the government, third parties, and the
Court.

        In addition, we understand that the House of Representatives has taken the position that
the privilege is absolute and not subject to waiver by Representative Collins or anybody else.
Rather, at most, a Member can choose not to invoke the privilege under certain circumstances.
Choosing not to invoke the privilege, however, does not amount to a waiver.

       The Supreme Court has left open the issue of waiver, as the District Court for the District
of Columbia has observed:
          Case 1:18-cr-00567-VSB Document 96 Filed 05/09/19 Page 2 of 5


Honorable Vernon S. Broderick
May 9, 2019
Page 2


               The idea that a Member may waive the protections of the Speech or
               Debate Clause appears to have had its genesis in Gravel, where the
               Supreme Court noted in passing that because the privilege of an aide
               really belongs to the member of Congress, “an aide’s claim of
               privilege can be repudiated and thus waived by the [Member].” 408
               U.S. at 622 n. 13, 92 S.Ct. 2614. But only a few years later, the Court
               cast doubt on this proposition in United States v. Helstoski, 442 U.S.
               477, 99 S.Ct. 2432, 61 L.Ed.2d 12 (1979).

Rangel v. Boehner, 20 F. Supp. 3d 148, 181 (D.D.C. 2013). Indeed, in Helstoski, the Supreme
Court held that even if a Member could waive the privilege—and the Court explicitly declined to
decide whether individual waiver is even possible—“waiver can be found only after explicit and
unequivocal renunciation of the protection.” 442 U.S. 477, 490 (1979) (perceiving “no reason to
decide whether an individual Member may waive the Speech or Debate Clause’s protection….”).
Cf. Gravel v United States, 408 U.S. 606, 622 n.13 (1972) (stating that the privilege can only be
“repudiated and thus waived by the [Member].”); Rangel v. Boehner, 785 F.3d 19, 25 n.3 (D.C.
Cir. 2015) (suggesting that aides’ immunity can be waived by Members); United States v. Renzi,
769 F.3d 731, 749 (9th Cir. 2014) (stating that the Congressman may “waive his own Speech or
Debate privilege”).

        In Helstoski, the Supreme Court was able to reach its conclusions without deciding
whether waiver is possible because the “explicit and unequivocal renunciation” standard is
exceedingly high. The Court found that there had been no waiver despite the fact that former
Congressman Helstoski testified before the grand jury ten times, only explicitly asserting his
Speech or Debate privilege at his ninth appearance. Id. at 491. He also voluntarily produced
legislative documents to the grand jury. Id. Nevertheless, the Supreme Court held that these
actions by the Congressman did not constitute a waiver of the Speech or Debate privilege.
Id.; see also United States v. Johnson, 383 U.S. 169, 184-85 (1966); Brown & Williamson
Tobacco Corp. v. Williams, 62 F.3d 408, 421 n.11 (D.C. Cir. 1995) (Representative Waxman did
not waive Speech or Debate privilege by “statements made [voluntarily] during a radio broadcast
interview”); Pittston Coal Grp., Inc. v. Int’l Union, UMWA, 894 F. Supp. 275, 278 n.4 (W.D. Va.
1995) (rejecting plaintiff’s assertion that Senator Rockefeller waived privilege by voluntarily
disclosing certain records to defendant in litigation; in quashing subpoena to Senator's aide,
characterizing that argument as “meritless”; “Pittston [has] produced no evidence that Senator
Rockefeller renounced his privilege, let alone made the ‘explicit and unequivocal expression’
required to waive it.”).

        In this case, Representative Collins has consistently asserted, and continues to assert, the
protections of the Speech or Debate privilege. Therefore, even if legally possible, no waiver has
occurred and there has been no suggestion to the contrary.
           Case 1:18-cr-00567-VSB Document 96 Filed 05/09/19 Page 3 of 5


Honorable Vernon S. Broderick
May 9, 2019
Page 3


        24)      Are United States v. Williams, 644 F.2d 950, 952 (2d Cir. 1981), United States
                 v. Myers, 692 F.2d 823, 849 (2d Cir. 1982), and United States v. Murphy, 642
                 F.2d 699 (2d Cir. 1980) controlling concerning whether or not in camera
                 review of the grand jury minutes is appropriate under the circumstances of
                 this case?

        The pending discovery motion with respect to the Speech or Debate Clause is limited in
nature. Regarding grand jury materials, the motion merely seeks transcripts of testimony from
current or former staffers, or documents or testimony provided to the grand jury relating to the
Office of Congressional Ethics or Committee on Ethics investigations. Such disclosure of grand
jury materials that implicate the Speech or Debate Clause was approved by the Second Circuit in
United States v. Williams, 644 F.2d 950, 952 (2d Cir. 1981). In Williams, the defendant sought
disclosure of the complete grand jury minutes, including the testimony of more than sixty
witnesses. 644 F.2d at 952. The Second Circuit agreed that “complete disclosure” was not
required and affirmed the district court’s decision to “order the release of the two staff members’
testimony.” Id. Representative Collins seeks similar relief and has tailored his discovery motion
accordingly. See also United States v. Jefferson, 546 F.3d 300, 306 n.5 (4th Cir. 2008)
(describing the process employed in that case whereby the government allowed counsel to
examine the testimony of current and former staffers, and the balance of the available grand jury
records were presented to the district court for in camera review).

        Thus, it is unnecessary for the Court to undertake an in camera review of the entire grand
jury minutes in order to decide the pending discovery motion. However, should the Court wish to
undertake such a review, either at this time or following the submission of substantive motions,
then such a review would not be inconsistent with United States v. Williams, 644 F.2d 950, 952
(2d Cir. 1981), United States v. Myers, 692 F.2d 823, 849 (2d Cir. 1982),1 and United States v.
Murphy, 642 F.2d 699 (2d Cir. 1980). Outside of approving of disclosure of staffer testimony
and denial of a motion to disclose the entirety of the grand jury minutes to the defendant,
Williams did not address the appropriateness of in camera review by the Court. However, the
Court noted in passing that the district court judge found that the testimony of the congressional
staffers “constituted an insignificant portion of the evidence presented to the [grand] jury and
was not a factor in the issuance of the indictment.” Williams, 644 F.2d at 952. It is unclear how
the district court could have made this determination without an in camera review.

        Similarly, in United States v. Myers, 635 F.2d 932, 941 (2d Cir. 1980), the Second Circuit
did not address the appropriateness of in camera review, but it did affirm the district court’s

1
 The 1982 Myers decision involved a post-trial appeal, and it addressed, among other things, the contention that
evidence was introduced at trial in violation of the Speech or Debate Clause. 692 F.2d at 849. That case did not
address whether any pre-trial in camera review of grand jury testimony should have occurred. However, an earlier
decision in the same case – United States v. Myers, 635 F.2d 932, 941 (2d Cir. 1980) – addressed a pre-trial motion
to dismiss an indictment based on the argument that “the grand jury that returned it heard some evidence of
legislative acts that is privileged by the Speech or Debate Clause.” We address that decision below.
          Case 1:18-cr-00567-VSB Document 96 Filed 05/09/19 Page 4 of 5


Honorable Vernon S. Broderick
May 9, 2019
Page 4


denial of a motion to dismiss the Indictment. The decision of the district court was based on a
review of an extensive record, including its in camera review of “many volumes” of the FBI’s
files. 527 F. Supp. 1206, 1217 (E.D.N.Y. 1981). The district court’s discussion, at 1242, of the
nature and extent of other evidence presented to the grand jury suggests that the Court also
reviewed that material. See Myers, 692 F.2d at 941 n.10 (“Judge Mishler noted at the argument
on defendant’s motion to dismiss that extensive tapes and recordings were before the grand
jury….”).

        Finally, in Murphy, the Second Circuit merely held in a per curiam decision that it was
not error for the district court to decline to review grand jury minutes to determine if evidence of
activity protected by the Speech or Debate Clause was heard by the grand jury. 642 F.2d at 700.
In that case, however, there was nothing on the face of the indictment to suggest that any
privileged material was shown to the grand jury and the defense offered no reason to think that
the grand jury relied on any such material to find probable cause. Indeed, the court used as an
example in support of its decision an overt act that, “as alleged in the indictment, [was] not on its
face protected by the Speech or Debate Clause.” Id. Moreover, Murphy is premised on the
related decision in Myers which expressly did not “consider whether an indictment might be
subject to a motion to dismiss in the event that the privileged evidence constituted such a large
proportion of the evidence before the grand jury….” 635 F.2d at 941 n.10. Such a determination
would seem to require the Court to review the grand jury minutes in an appropriate case.

        In the case against Representative Collins, by contrast, the government has prominently
positioned the protected OCE inquiry as a fundamental pillar of its case and one that is critical to
the theory of the conspiracy contained in the Indictment. This violation, which is apparent from
the face of the Indictment, is substantially different from the legal and factual issues considered
by Murphy and Myers. Under the circumstances, requiring a limited disclosure to the defense
with additional in camera review is the only way to assess what transpired before the grand jury.
See also United States v. Helstoski, 635 F.2d 200, 205 (3d Cir. 1980) (“If it is to serve its
purpose, the shield must be raised at the beginning.”); Helstoski, 442 U.S. at 489 (even mere
“references” to legislative acts undermine the values protected by the Clause).

        Finally, several courts outside of this circuit have approved the review of grand jury
minutes in camera in order to assess whether there has been a violation of the Speech or Debate
Clause and to determine the appropriate remedy. See, e.g., United States v. Rostenkowski, 59
F.3d 1291, 1297 (D.C. Cir. 1995) (“In order to fully secure th[e] purposes [of the Speech or
Debate Clause], it seems that a court may find it necessary, at least under some circumstances, to
look beyond the face of an indictment and to examine the evidence presented to the grand
jury…. Otherwise, a prosecutor could with impunity procure an indictment by inflaming the
grand jury against a Member upon the basis of his Speech or Debate, subject only to the
necessity of avoiding any reference to the privileged material on the face of the indictment.”);
United States v. Swindall, 971 F.2d 1531, 1547 (11th Cir. 1992) (“A court will consider the
evidence received by the grand jury … when what transpired before the grand jury itself violates
a constitutional privilege.”); United States v. Durenberger, Crim No. 3-96-65, 1993 WL 738477,
          Case 1:18-cr-00567-VSB Document 96 Filed 05/09/19 Page 5 of 5


Honorable Vernon S. Broderick
May 9, 2019
Page 5


at *2 (D. Minn. Dec. 3, 1993) (“[H]ad I not ordered a full in camera inspection of the grand jury
proceedings, the selected pages from the Reports would not have been discovered and the
defendant’s constitutional right to prepare an adequate defense would have been impaired.”);
Jefferson, 546 F.3d at 306 n.5 (“As the district court later explained … the prosecution ultimately
disclosed the entire grand jury record—partially to Jefferson and the balance thereof to the
court.”).

       Under the circumstances of this case, in camera review—in addition to the limited
disclosure requested by Congressman Collins—is appropriate. The Government has stated in its
Memorandum of Law in Opposition to Defendants’ Pretrial Motions that it “would consent to in
camera inspection of the minutes.” Gov. Mem. at 42.

Respectfully submitted,

/s/ Jonathan B. New
Jonathan B. New
Jonathan R. Barr
Kendall E. Wangsgard
BakerHostetler LLP
212.589.4650

Counsel for Christopher Collins

cc:    All counsel of record (via CM-ECF)
